 



Exhibit 10.1

AMENDMENT NO. 1 TO THE

VALMONT 1999 STOCK PLAN

     Effective April 26, 2004, Section 5.2 of the Valmont 1999 Stock Plan is
amended and restated in its entirety to read as follows:

“5.2 Cancelled, Terminated or Forfeited Awards. Any shares of Stock subject to
an Award which for any reason are cancelled, terminated or otherwise settled
without the issuance of any Stock shall again be available for Awards under the
Plan. In the event a Participant pays the exercise price of an Option pursuant
to Section 6.4 by transferring or having withheld shares of stock, only the net
number of Shares shall be considered utilized under the Plan and the balance
shall again be available for Award under the Plan. Notwithstanding the
immediately preceding sentence, the number of shares available for Awards under
the Plan shall not be increased by the number of any previously issued shares
surrendered in connection with the exercise of an Award, more than ten years
after the date of the most recent shareholder approval of the Plan.”

 